Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	
Election/Restriction
Applicant’s election without traverse of the following in the reply filed on 9/19/2020 is acknowledged:
Artificial joint type: knee.
Determination type: wherein the lower leg angle is directly measured using an inertial angle sensor.
Quotient determination: determined via the change of thigh angle.
Select one type of walking: walking down stairs, the thigh rotates backward.

The examiner withdraws the second election of species requirement of changing the resistance/extension based on elections 1-4.

Information Disclosure Statement
The information disclosure statement filed 9/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12-13, 16-17, 20-22, 26-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kampas et al (WO2011/057790). Please refer to English equivalent US 9,572,690.
Kampas et al teaches a method for controlling a change in resistance in an artificial knee joint of an orthosis, an exoskeleton, or prosthesis of a lower extremity, the method comprising:
providing an artificial joint 4 having an upper part 1 and a lower part 2 which are fastened to one another pivotably about a pivot axis, a resistance unit (see abstract) fastened between the upper part and the lower part in order to provide a resistance to flexion or extension of the artificial joint, the resistance unit being assigned an adjustment device (actuator) operable to change the resistance if a sensor signal (see abstract) of a control unit (control device; see col. 7, line 50) assigned to the adjustment device activates the adjustment device;
changing the flexion resistance or extension resistance based on at least one of a position and an orientation of at least one of the upper part and the lower part. See at least col. 4, lines 33-36.  

Claims 13, 16, 22, 16, wherein a lower leg angle or a thigh angle is directly measured using an inertial angle sensor, or is determined using a position sensor on a thigh or lower leg and a knee angle sensor. See at least col. 4, lines 33-36.  
Claim 23, wherein a quotient is determined from a change in a thigh speed or a lower leg speed (inertial angle over time), the quotient being used for an assessment of the walking situation.
At least claim 15, wherein a force sensor for detecting forces in the lower part detects a stance phase or standing; see at least claim 10.  
Claims 20 and 30, the upper part is a socket connected and controlled by the amputee. It is fully capable of being rotated backward during walking down stairs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kampas et al (WO2011/057790) in view of Albrecht-Laatsch (2015/0018972).
Kampas et al teaches a method for controlling a change in resistance in an artificial knee joint of an orthosis, an exoskeleton, or prosthesis of a lower extremity as described above including a determining a quotient from a change in a thigh position or a lower leg position (inertial angle over time), the quotient being used for an assessment of the walking situation.
However, Kampas et al fails to teach the method comprising determining a quotient from a change in a thigh speed or a lower leg speed, the quotient being used for an assessment of the walking situation.
Albrecht-Laatsch also teaches a method for controlling a change in resistance in an artificial knee joint of an orthosis, an exoskeleton, or prosthesis of a lower extremity including determining a quotient from a change in a thigh speed or a lower leg speed, the quotient being used for an assessment of the walking situation. Referring to par. 0014, Albrecht-Laatsch teaches angular accelerration of the lower leg component may also be determined from the inertial sensor data which is the change in angular velocity divided by change in time.
It would have been obvious to one having ordinary skill in the art to have included determining a quotient from a change in a thigh speed or a lower leg speed, the quotient being used for an assessment of the walking situation as taught by Albrecht-Laatsch to control better detect special situations, for example when stumbling.
Also, see par. 0023 of Albrecht-Laatsch teaching multiple inertial sensors 7 which are merge together (and averaged) and would have been obvious to have used in the method of Kampas et al to compensate for inaccuracies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774